Kent, Ch. J.
delivered the opinion of the court. The chief objection raised to the right of recovery in this case., is the want of a consideration for the promise. The offer, on the part of the defendant, to cause insurance to be effected, was perfectly voluntary. Will, then, an action lie, when one party entrusts the performance of a business to another, who undertakes to do it gratuitously, and wholly omits to do it ? If the party who makes this engagement, enters upon the execution of the business, and does it amiss, through the want of due care, by which damage „ ensues to the other party, an action will lie for this misfeasance. But the defendant never entered upon the execution of his undertaking, and the action is brought for the nonfeasance. Sir William Jones, in his “ Essay on the Law of Bailments,” considers this species of undertaking to be as extensively binding in the English law, as the contract of mandatum, in the Roman law; and that an action will lie for damage occasioned by the non-performance of a promise to become a mandatary, though the promise be purely gratuitous. This treatise stands high with the profession, as a learned and classical performance, and I regret, that on this point, I find so much reason to question its accuracy, I have carefully examined all the authorities ts which he refers. He has not produced a single adjudged *97case ; but only some dicta (and those equivocal) from the Year Books, in support or his opinion ; and was it not for the weight which the authority of so respectable a name imposes, I should have supposed the question too well settled to admit of an argument.
A short review of the leading cases will show, that by the common law, a mandatary, or one who undertakes to do' an act for another, without reward, is not answerable for omitting to do the act, and is only responsible when he attempts to do it, and does it amiss. In other words, he is responsible for a misfeasance, but not for a nonfeasance, even though special damages are averred. Those who are conversant with the doctrine of mandatum in the civil law, and have perceived the equity which supports it, and the good faith which it enforces, may, perhaps, feel a portion of regret, that Sir William Jones was not successful in his attempt to ingraft this doctrine, in all its extent, into the English law. I have no doubt of the perfect justice of the Roman rule, on the ground, that good faith ought to be observed, because the employer, placing reliance upon that good faith in the mandatary, was thereby prevented fzom doing the act himself, or employing another to do it. This is the reason which is. given in the Institutes for the rule ; mandatum non suscipere cuilibet liberum est; susceptum autem consummandum est, aut quam primum renunciandum, ut per semetipsum aut per alium, eandem rem mandator exequatur, (Inst, lib. s. 27, 11.) But there are many rights of moral obligation which civil laws do not enforce, and are, therefore, left to the conscience of the individual, as rights of imperfect obligation; and the promise before us seems to have been so left by the common law, which we cannot alter, and which we are bound to pronounce.
The earliest case on this subject, is that of Watson v. Brinth, (Year-Book, 2 Hen. IV. 3 b.) in which it appears that the defendant promised to repair certain houses of the plaintiff, and had neglected to do it, to his damage. The plaintiff was nonsuited, because he had shown no covenant *98and Brincheley said, that if the plaintiff had counted that the thing had been commenced., and afterwards, by negligence, nothing done, it had been otherwise. Here the court, at once, took the distinction between nonfeasance and misfeasance. No consideration was stated, and the court required a covenant to bind the party.
In the next case, (11 Hen. IV. 33 a.) an action was brought against a carpenter, stating that he had undertaken to build a house for the plaintiff, within a certain time, and had not done it. The plaintiff was also nonsuited, because the undertaking was not binding without a specialty, but says the case, if he had undertaken to build the house, and had done it illy or negligently, an action would have lain, without deed. Brooke, (Action sur le Case, pl. 40.) in citing the above case, says, that “ it seems to be good law to this day. wherefore the. action upon the case which shall be brought upon the assumption, must state that for such a sum of money to him paid, &c. and that in the above case, it is assumed, that there was no sum of money, therefore it was a nudum pactum."
The case of 3 Hen. VI. 36 b. is one referre to, in the the Essay on Bailments, as containing the opinion of some of the judges, that such an action as the present could be maintained. It was an action against Watkins, a millwright, for not building a mill according to promise. There was no decision upon the question, and in the long conversation between the counsel and the court, there was some difference of opinion on the point. The counsel for the defendant contended, that a consideration ought to have been stated ; and of the three judges who expressed any opinion, one concurred with the counsel for the defendant, and another (Babington, Ch. J.) was in favour of the action, but he said v othmg expressly about the point of consideration, and the third (Cokain, J.) said, it appeared to him that the plaintiff had so declared, for it shall not be intended that the defendant would build the mill for nothing. So far is this case from giving countenance to the present action, that Brooke (Action sur le Case, pl. 7. and *99Contract, pl. 6.) considered it as containing the opinion of the court, that the plaintiffs ought to have set forth what the miller was to have for his labour, for otherwise, it was a nude pact ; and in Coggs v. Bernard, Mr. Justice Gould gave the same exposition of the case.
The general question whether assumpsit would lie for a nonfeasance, agitated the courts in a variety of cases, afterwards, down to the time of Hen. VII. (14 Hen. VI. 18 b. pl. 58. 19 Hen. VI. 49 a. pl. 5. 20 Hen. VI. 34 a. pl. 4. 2 Hen. VII. 11. pl. 9. 21 Hen. VII. 41 a. pl. 66.) There was no dispute or doubt, but that an action upon the case lay for a misfeasance, in the breach of a trust undertaken voluntarily. The point in controversy was, whether an action upon the case lay for a nonfeasance, or non-performance of an agreement, and whether there was any. remedy where the party had not secured himself by a covenant or specialty. But none of these cases, nor, as far as I can discover, do any of the dicta of the judges in them, go so far as to say, that an assumpsit would lie for the non-performance of a promise, without stating a consideration for the promise. And when, at last, an action upon, the case for the non-performance of an undertaking came to be established, the necessity of showing a consideration was explicitly avowed.
Sir William Jones says, that “ a case in Brooke, made complete from the Year-Book to which he refers, seems directly in point.” The case referred to is 21 Hen. VII. 41. and it is given as a loose note of the reporter. The chief-justice is there made to say, that if one agree with me to build a house by such a day, and he does not build it, I have an action on the case for this nonfeasance, equally as if he had done it amiss. Nothing is here said about a consideration ; but in the next instance which the judge gives of a nonfeasance for which an action on the case lies, he states a consideration paid. This case, however, is better reported in Keilway, 78. pi. 5. and this last report must have been overlooked by the author of the “essay.” Frawicke, Ch. *100J. there says, “ that if I covenant with a carpenter to build a house, and pay him 20/. to build the house by a certain day, and he does not do it, I have a good action upon the case, by reason of the payment of my money ; and without payment of the money in this case, no remedy. And yet, if he make the house in a bad manner, an action upon the case lies ; and so for the nonfeasance, if the money be paid, action upon the case lies.”
There is, then, no just reason to infer, from the ancient authorities, that such a promise as the one before us is good, without showing a consideration. The whole current of the decisions runs the other way, and, from the time of Henry VII. to this time, the same law has been uniformly maintained.
The doctrine on this subject, in the Essay on Bailments, is true, in reference to the civil law, but is totally unfounded, in reference to the English law; and to those who have attentively examined the head of Mandates, in that Essay, I hazard nothing in asserting, that that part, of the treatise appears to be hastily and loosely written. It does not discriminate well between the cases; it is not very profound in research, and is destitute of true legal precision.
But the counsel for the plaintiffs contended, that if the general rule of the common law was .against the action, this was a commercial question, arising on a subject of insurance, as to which a different rule had been adopted. The case of Wilkinson v. Coverdale, (1 Esp. Rep. 75.) was upon a promise to cause a house to be insured, and Lord Kenyon held, that the defendant was answerable only upon the ground, that he had proceeded to execute the trust, and had done it negligently. The distinction, therefore, if any exists, must be confined to cases of marine insurance. In Smith v. Lascelles, (2 Term Rep. 188.) Mr. Justice Buller said it was settled law, that there were three cases in which a merchant, in England, was bound to insure for his correspondent abroad.
*1011. Where the merchant abroad has effects in the hands of his correspondent in England, and he orders him to insure.
2. Where he has no effects, but, from the course of dealing between them, the one has been used to send orders for insurance, and the other to obey them.
3. Where the merchant abroad sends bills of lading to his correspondent in England, and engrafts on them an order to insure, as the implied condition of acceptance, and the other accepts.
The case itself, which gave rise to these observations, and the two cases referred to in the note to the report, were all instances of misfeasance, in proceeding to execute the trust, and in not executing it well. But I shall not question the application of this rule, as stated by Butter, to cases of nonfeasance, for so it seems to have been applied in Webster v. De Tastet. (7 Term Rep. 157.) They have, however, no application to the present case. The defendant here was not a factor or agent to the plaintiffs, "within the purview of the law-merchant. There is no colour for such a suggestion. A factor, or commercial agent, is employed by merchants to transact business abroad, and for which he is entitled to a commission or allowance. (Malyne, 81. Beawes, 44.) In every instance given, of the responsibility of an agent for not insuring, the agent answered to the definition given of a factor, who transacted business for his principal, who was absent, or resided abroad; and there were special circumstances in each of these cases, from which the agent was to be charged; but none of those' circumstances exist in this case. If the defendant had been a broker, whose business it was to" procure insurances for others, upon a regular commission, the case might possibly have been different. I mean not to say, that a factor or commercial agent cannot exist, if he and his principal reside together at the same time, in the same place ; but there is nothing *102here from which to infer that the defendant was a factor, unless it be the business he assumed to perform, viz. to procure the insurance of a vessel, and that fact alone will not make him a factor. Every person who undertakes to do any specific act, relating to any subject of a commercial nature, would equally become, quoad hoc, a factor; a proposition too extravagant to be maintained. It is very clear, from this case, that the defendant undertook to have the insurance effected, as a voluntary and gratuitous act, without the least idea of entitling himself to a commission for doing it. " He had an equal interest in the vessel with the plaintiffs, and what he undertook to do was as much for his own benefit as theirs. It might as well be said, that whenever one partner promises his copartner to do any particular act for the common benefit, he becomes, in that instance, a factor to his copartner, and entitled to a commission. The plaintiffs have, then, failed in their attempt to bring this case within the range of the decisions, or within any principle which gives an action against a commercial agent, who neglects to insure for his correspondent. Upon the whole view of the case, therefore, we are of opinion, that the defendant is entitled to judgment.
Judgment for the defendant,